By the Court.

Lyon, J.,
delivering the opinion.
When a legacy fails either by lapse or because it is void at law, it falls into the general residuum and passes to residuary legatee, and not to the next of kin. This is the general rule, and there is nothing in this case constituting it an exception thereto. Dawson vs. Clinch, 15 Vesey, 416; Durvur vs. Motteux, 1 Vesey, Sr., 321; Cambridge vs. Rous, 8 Vesey, 25; 2 Rop. on Leg., 487, 490; Hughes vs. Allen, 31 Ga., 489.
Let the judgment be affirmed.